MORRIS, J.
The guilty pleas were tendered to the court by each defendant personally and through their counsel. The court made due and lengthy inquiry of each defendant with respect to the voluntariness of the plea. Each defendant signed a written plea stating his plea was freely, understandingly, and voluntarily given. The court, as to each defendant, entered its adjudication finding that the plea was freely, understandingly, and voluntarily made, was made without undue influence, compulsion, or duress, and without promise of leniency.
The record contains no exceptions or assignments of error. Counsel for defendants candidly state that they find no error anywhere in the proceedings. We have, nevertheless, examined the record and find no prejudicial error.
No error.
Mallard, C.J., and HedricK, J., concur.